PER CURIAM.
| granted in part. Defendant challenged the sufficiency of the evidence generally on appeal although he did not specifically argue that possession of Butalbital *34when compounded with at least 325 mg of Acetaminophen per dosage unit is not criminal. See R.S. 40:964 Schedule 111(B)(3). Regardless, a lab report included in the record as State’s Exhibit 10 indicates that the Butalbital tablet in this case, in fact, was compounded with 325 mg Acetaminophen. Accordingly, defendant’s conviction and five-year sentence for possession of Butalbital must be set aside. See State v. Raymo, 419 So.2d 858, 861 (La.1982) (finding that “[b]ecause the state’s case was devoid of evidence of an essential element of the charged offense, ... defendant’s conviction and sentence must be set aside, regardless of how the error is brought to the attention of the reviewing court.” (citations omitted)). Defendant’s remaining claims lack merit and the application is otherwise denied.